Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 2, 2018                                                                                      Stephen J. Markman,
                                                                                                                 Chief Justice

  156119                                                                                                    Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
  PEOPLE OF THE STATE OF MICHIGAN,                                                                   Elizabeth T. Clement,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 156119
                                                                    COA: 337018
                                                                    Wayne CC: 06-007508-FC
  DEANDRE STEVEN HENRY,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the May 25, 2017 order
  of the Court of Appeals is considered, and it is DENIED, because the defendant’s motion
  for relief from judgment is prohibited by MCR 6.502(G).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 2, 2018
           a0924
                                                                               Clerk